


110 HR 3331 IH: To prohibit, as a banned hazardous substance, certain

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3331
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Higgins
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit, as a banned hazardous substance, certain
		  household dishwashing detergent containing phosphorus.
	
	
		1.FindingsCongress finds that—
			(1)phosphorus loading
			 of surface waters can stimulate the growth of weeds and algae, and that such
			 growth can have adverse environmental, health, and aesthetic effects;
			(2)household
			 detergents contribute to phosphorus loading, and limits on detergents
			 containing phosphorus can significantly reduce the discharge of phosphorus into
			 the surface and ground waters;
			(3)household
			 detergents containing no or very low phosphorus are readily available, and over
			 30 percent of the United States population lives in areas with a ban on
			 detergents containing phosphorus;
			(4)phosphorus limits
			 on household detergents can significantly reduce treatment costs at those
			 sewage treatment facilities that remove phosphorus from the waste
			 stream;
			(5)while significant
			 reductions of phosphorus from laundry detergent have been accomplished without
			 Federal regulation, similar progress in reducing phosphorus contributions from
			 dishwashing detergents has not been achieved; and
			(6)detergents containing no or very low
			 phosphorus are not readily available for commercial and industrial use, and
			 this Act is not intended to affect the sale or distribution of such
			 items.
			2.Phosphorus in
			 dishwashing detergent
			(a)Regulation as a
			 banned hazardous substanceNot later than 270 days after the date of
			 enactment of this Act, the Consumer Product Safety Commission, pursuant to
			 section 3 of the Federal Hazardous Substances Act (15 U.S.C. 1262), shall issue
			 regulations declaring dishwashing detergent intended for individual household
			 use that contains phosphorus to be a banned hazardous substance under such
			 Act.
			(b)DefinitionAs
			 used in this Act and for purposes of the regulations required under subsection
			 (a), the term dishwashing detergent intended for individual household
			 use means any soap or detergent marketed for the purpose of washing
			 dishes and intended for use in individual households.
			
